NUMBER 13-17-00566-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARGARET CERDA TOVAR,                                                                      Appellant,

                                                    v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 426th District Court
                     of Bell County, Texas.
____________________________________________________________

                                 ORDER ABATING APPEAL
             Before Justices Rodriguez, Benavides, and Longoria
                              Order Per Curiam
        This matter is before the Court because the reporter’s record has not been filed.

The clerk’s record was filed on September 26, 2017.1 On October 18, 2017, the Clerk of

the Court notified appellant’s appointed counsel he had failed to request the reporter’s


        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
record and requested that he forward proof of compliance to the Court within ten days.

Counsel has failed to file a response and the reporter’s record has not been filed.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine: (1) whether appellant desires to prosecute this

appeal; (2) whether appellant is indigent; (3) whether appellant is entitled to a free

appellate record and appointed counsel due to his indigency; and (4) what steps are

necessary to ensure the prompt preparation of a complete reporter’s record, and shall

enter any orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and recommendations, together

with any orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court within

thirty days from the date of this order.

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of November, 2017.



                                              2